Citation Nr: 1032075	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.   Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318. 

3.   Eligibility for Dependents' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served 
on active duty from January 1953 to December 1954 and from 
January 1955 to February 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 RO rating decision in which the RO denied 
entitlement to service connection for the cause of the Veteran's 
death, dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318, and eligibility for dependent's educational assistance 
under 38 U.S.C.A. Section 35.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A heart disability characterized by systolic murmur and an 
abnormal EKG finding indicative of left ventricular hypertrophy 
is reasonably shown to have been incurred in service.

2.  The evidence is at least in equipoise as to whether the 
Veteran's death was caused by, or was the result of, the heart 
disability incurred in service.

 3.  The Veteran was not rated as totally disabling for a period 
of at least 5 years from the date of his discharge or release 
from active duty or for at least 10 years preceding his death and 
he was not a prisoner of war, nor would he have been in receipt 
of such compensation but for clear and unmistakable error in a 
prior decision.

4.  The appellant is the Veteran's surviving spouse.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009)

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2009).

3.  As it has been established that the Veteran died as a result 
of a service-connected disability, and as the appellant is the 
Veteran's surviving spouse, the criteria for eligibility for 
Dependent's Educational Assistance have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA in regard to the claims 
for service connection for the cause of death and for dependent's 
educational assistance is not necessary.  Additionally, the Board 
notes that there is no dispute as to the facts pertinent to the 
DIC claim and it is being denied due to the Veteran's failure to 
meet the basic eligibility requirements for the benefit sought.  
Therefore, the Board concludes that the DIC claim is not subject 
to the provisions of VCAA.  See Manning v. Principi, 16 Vet. App. 
534 (2002).   The Board notes that the granting of service 
connection for the cause of death below entitles the appellant to 
the same benefits that she would have received if she was granted 
entitlement to DIC under Section 1318.  Therefore, even if the 
claim for DIC benefits were also being granted, the appellant 
would not receive any additional benefit.  

II.  Factual Background

The Veteran here had two periods of active service.  Examinations 
in November 1952 and December 1954, associated with his first 
tour of duty, indicate normal findings, with no relevant 
complaints.  An enlistment examination in January 1955, in 
conjunction with his second period of active service, noted Grade 
III, Phase III systolic heart murmur in the second left 
intercostal space.  It was noted that a fluoroscopy of the heart 
revealed a permanent pulmonary conus with considerable dance.  
October 1955 EKG testing then revealed findings that may have 
represented left ventricular hypertrophy.  Additionally, a May 
1956 consultation request reflects that the Veteran was 
complaining of intermittent chest pain on exercise.  Blood 
pressure was 140/90 and the past EKG findings were noted.  The 
provisional diagnosis was high blood pressure.  Also, in March 
1965, the Veteran was noted to have chest pain on deep 
inhalation.  

An October 1955 marriage certificate reflects that the appellant 
and the Veteran were married on October [redacted], 1955, in Harford 
County, Maryland.  

The Veteran's death certificate reflects that he died in April 
2006 of cardiac arrhythmias due to hypertensive heart disease.  
Other significant conditions contributing to death included 
Cruetzfeldt Jacobs Disease, diabetes and respiratory failure. 

In an April 2010 letter, a private treating physician indicated 
that he had reviewed the Veteran's service treatment records 
along with his death certificate.  It was the physician's medical 
opinion that the Veteran's death could have been related to his 
heart condition, which was diagnosed while he was in the Army.  
The physician noted that the Veteran's immediate cause of death 
was cardiac arrhythmias due to hypertensive heart disease and 
that he was first diagnosed with a systolic murmur and high blood 
pressure in 1955.  

In a May 2010 medical opinion, a VA physician, after reviewing 
the claims file, indicated that the EKG findings from October 
1955 tended to indicate the presence of left ventricular 
hypertrophy.   He also noted that the Veteran had been found to 
have the systolic murmur and that a couple of his blood pressure 
readings during service showed possible hypertension.  
Additionally, he noted that the Veteran had died from cardiac 
arrhythmia due to hypertensive heart disease.  The physician then 
opined that the Veteran's cause of death, which was cardiac 
arrhythmia, was at least as likely as not caused by, or a result 
of, the Veteran's EKG changes while he was in service, or the 
heart condition, which was documented while he was in the 
service.  

III.  Analysis

A.  Service connection for the cause of the Veteran's death

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause 
of a Veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  This question will be resolved by 
the use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be considered 
the principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be granted 
for disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

It is noted that that a veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. See 38 
U.S.C.A. § 1111.

In this case, upon entrance to his second tour of active service, 
the enlistment physical noted a defect of the heart.  Thus, the 
presumption of soundness does not apply.  However, it does not 
automatically follow that a heart disability preexisted service.  
Rather, the question for consideration is whether it is at least 
as likely as not that chronic disability preexisted.  Here, the 
evidence from the Veteran's prior service was normal, including 
an examination only weeks before the reenlistment physical that 
showed a defect.  Thus, it is not at least as likely as not that 
a chronic heart disability preexisted service.  Rather, the 
January 1955 enlistment examination revealed a manifestation of 
what would later become a chronic disability.  Or, in the 
alternative, the Board notes that there is no indication that any 
testing for heart murmur or arrhythmia was done during the 
December 1954 separation examination associated with the 
Veteran's first period of active service.  Accordingly, it is 
likely that the Veteran had the systolic murmur prior to 
separation in December 1954, as it was less than a month before 
he again entered service in 1955.  In either case, then, the 
appropriate question for consideration is whether a heart 
disability was incurred in, rather than aggravated by, the 
Veteran's active service.

In the instant case, the evidence reasonably establishes 
manifestations of a heart disability in service.  Again, the 
Veteran was found to have a systolic murmur in January 1955 and 
subsequently was found to have an abnormal EKG in October 1955, 
indicative of left ventricular hypertrophy.  Also, a provisional 
diagnosis of high blood pressure was entered in May 1956.  
Subsequently, the May 2010 VA physician specifically found that 
the Veteran's cause of death, which was cardiac arrhythmia, was 
at least as likely as not caused by, or a result of, the 
Veteran's EKG changes while he was in service, or the heart 
condition, which was documented while he was in the service.  
Similarly, the April 2010 private physician found that the 
Veteran's death could have been related to his heart condition, 
which was diagnosed while he was in the Army.  There is no 
contrary evidence of record (i.e. medical opinion evidence 
indicating that a heart disability was not incurred in service or 
indicating that the Veteran's death was not caused by, or the 
result of, a heart disability incurred in service).  

Consequently, based on the VA physician's conclusion, the Board 
finds that the evidence is at least in equipoise as to whether a 
service-connected disability (i.e., the heart disability referred 
to by both the private and VA physicians) caused the Veteran's 
death.  38 C.F.R. § 3.312; Gilbert, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection for the cause of the Veteran's 
death is warranted.  


B.  Dependency and Indemnity Compensation

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. 
§ 1318 authorizes the payment of DIC to a surviving spouse in 
cases where a Veteran's death was not service- connected, 
provided that the Veteran was in receipt of, or "entitled to 
receive" compensation at the rate of a 100 percent (total) rating 
due to service-connected disability for a period of at least 5 
years from the date of his discharge or release from active duty, 
for 10 or more years immediately preceding his death or for a 
continuous period of not less than one year immediately preceding 
death, if the Veteran was a former prisoner of war who died after 
September 30, 1999.  38 C.F.R. § 3.22.

For purposes of this section, "entitled to receive" means that at 
the time of death, the Veteran had a service-connected disability 
rated totally disabling by VA but was not receiving compensation 
because; (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had not 
received total disability compensation due solely to clear and 
unmistakable error (CUE) in a VA rating decision concerning the 
issue of service connection, disability evaluation, or effective 
date; (4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding payments 
under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran otherwise was entitled to continued 
payment based on a total service- connected disability rating; 
(7) VA was withholding payments under 38 U.S.C.A. § 5308 but 
determines that benefits were payable under 38 U.S.C.A. § 5309; 
38 C.F.R. § 3.22.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration 
requirements for a total disability rating at the time of death; 
(2) to show that such requirements would have been met, but for 
clear and unmistakable error in a previous decision; or (3) to 
show that service department records in existence at the time of 
a prior VA decision that were not previously considered by VA 
provide a basis for reopening a claim finally decided during the 
veteran's lifetime and for awarding a total service-connected 
disability rating retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits 
have not been met.  First, the Veteran plainly did not meet the 
durational requirement for a total disability rating in existence 
during his lifetime under 38 U.S.C.A. § 1318.  Again, the Veteran 
died in April 2006.  During his lifetime, service connection was 
not in effect for any disability.  Thus, the Veteran was not 
rated as totally disabling for a period of at least 5 years from 
the date of his discharge or release from active duty or for at 
least 10 years preceding his death.

Second, the evidence does not show, and the appellant does not 
assert, that the Veteran was a prisoner of war.  38 C.F.R. § 
3.22.

Third, neither the Veteran, during his lifetime, nor the 
appellant has pled clear and unmistakable error in any rating 
actions that would have entitled the Veteran to a total rating at 
any time.  Accordingly, the appellant has not established a valid 
claim of CUE at this time.

Finally, the Board has not identified any service department 
records in existence at the time of a prior VA decision which 
were not previously considered by VA and which provide a basis 
for reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected disability 
rating retroactively. 

Accordingly, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318. In a case where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Once again, however, the Board notes that as 
service connection for the cause of death has already been 
granted, even if the claim for DIC benefits were also being 
granted, the appellant would not receive any additional benefit.

C.  Dependent's Educational Assistance

Survivors' and Dependents' Educational Assistance (DEA), under 
Chapter 35, Title 38, of the United States Code, is a program of 
education or special restorative training that may be authorized 
for an eligible person, such as a surviving spouse or child of 
the Veteran, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of DEA exists if the veteran 
was discharged from service under conditions other than 
dishonorable, or died in service, and either (1) has a permanent 
total service-connected disability, or (2) a permanent total 
service-connected disability was in existence at the date of the 
veteran's death, or (3) died as a result of a service-connected 
disability, or, if a service member (4) is on active duty as a 
member of the Armed Forces and, for a period of more than 90 
days, has been listed by VA concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly detained 
or interned in the line of duty by a foreign government or power.  
38 C.F.R. § 3.807.

The Veteran received an honorable discharge from active military 
service. Additionally, as explained above, he died as a result of 
a service-connected disability.  Accordingly, the appellant, as 
his surviving spouse is entitled to DEA benefits.  Id. 

Accordingly, Survivors' and Dependents' Educational Assistance, 
pursuant to the provisions of Chapter 35, Title 38, United States 
Code, is warranted.  
 

ORDER

Service connection for the cause of the Veteran's death is 
granted.

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is 
denied.

Dependents' Educational Assistance (DEA) benefits pursuant to 38 
U.S.C.A. Chapter 35 is granted.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


